DETAILED ACTION
Status of Claims
This Office Action is in response to RCE filed on 05/13/2022 and Interview held on 06/03/2022 and 06/07/2022.
Claims 1, 3, 5-10, 13-17 and 19-20 are pending while claims 2, 4, 11-12 and 18 are canceled.
Claims 1, 3, 5-10, 13-17 and 19-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Jose M. Nunez (Reg. No. 59,979) on 06/07/2022.
The Application has been amended as follows:
(Currently Amended) A self-authenticating credit card comprising:
a display;
an RF transponder;
an input device; and 
a micro-controller coupled to the input device, said micro-controller having a non-volatile memory and an encryption/decryption engine, the non-volatile memory one or more executable instructions, an encrypted account number, a reference data string, and an encrypted reference data string, wherein an account number is not stored in clear form in the self-authenticating credit card while the self-authenticating credit card is locked, wherein the account number and the reference data string are encrypted with a correct PIN; 
wherein the one or more instructions are executed by said micro-controller  cause the micro-controller perform operations comprising: 
receiving a user PIN from the input device; 
decrypting, using the received user PIN and the encryption/decryption engine, the encrypted reference data string; 
checking [[if]] the decrypted encrypted reference data string is equal to the reference data string stored in the non-volatile memory;  

determining that the decrypted encrypted reference data string matches the reference data string stored in the non-volatile memory;
unlocking, based on the determination, access to the account number, the unlocking comprising: 
starting a timer for a predetermined amount of time in which the self-authenticating credit card remains unlocked;
activating the display to indicate that the self-authenticating credit card is unlocked;
activating the RF transponder;
decrypting, using the encryption/decryption engine, the encrypted account number to obtain the account number in clear form;
displaying, using the display, the account number 
transmitting, using the RF transponder, the account number to a transaction terminal;
locking the self-authenticating credit card automatically after the predetermined amount of time on the timer expires, the locking comprising deactivating the display and the RF transponder.


(Canceled).
(Previously Presented) The self-authenticating credit card as claimed in claim [[2]] 1, wherein said micro-controller perform operations comprising: 
receiving the account number from a banking institution via the RF transponder; 
encrypting using the encryption/decryption engine, the account number; and 
storing the encrypted account number in the non-volatile memory.
(Canceled).
(Currently Amended) The self-authenticating credit card as recited in claim [[4]] 1, wherein said micro-controller perform operations comprising: 
transferring, based on the unlocking of access, the account number to the display.
(Currently Amended) The self-authenticating credit card as claimed in claim [[4]] 1, wherein the non-volatile memory 
(Previously Presented) The self-authenticating credit card as recited in claim 1, wherein access to the account number is locked until a correct PIN is received.
(Currently Amended) The self-authenticating credit card as claimed in claim 1, wherein said micro-controller perform operations comprising:
receiving a Previously Presented PIN, while access is unlocked, wherein the Previously Presented PIN is used as an encryption key to encrypt the account number and the reference data string for storage in the non-volatile memory, such that a user can make the Previously Presented PIN become the correct PIN.
(Currently Amended) The self-authenticating credit card as claimed in claim 1, further comprising [[an]] a light indicator for providing a visual indication when access is unlocked.
(Currently Amended) A method comprising: 
receiving, by a micro-controller in a self-authenticating credit card, a user PIN from an input device, said micro-controller having a non-volatile memory and an encryption/decryption engine, the non-volatile memory one or more executable instructions, an encrypted account number, a reference data string, and an encrypted reference data string, wherein an account number and the reference data string are encrypted with a correct PIN; 
decrypting, using the received user PIN and the encryption/decryption engine, the encrypted reference data string 
checking, by the micro-controller, [[if]] the decrypted encrypted reference data string is equal to the reference data string stored in the non-volatile memory; 

determining, by the micro-controller, that the decrypted encrypted reference data string matches the reference data string stored in the non-volatile memory;
unlocking, by the micro-controller, access to the account number based on the determination, the unlocking comprising:
starting, by the micro-controller, a timer for a predetermined amount of time in which the self-authenticating credit card remains unlocked;
activating, by the micro-controller, a display to indicate that the self-authenticating credit card is unlocked;
activating, by the micro-controller, an RF transponder;
decrypting, by the micro-controller using the encryption/decryption engine, the encrypted account number to obtain the account number in clear form; 
displaying, by the micro-controller using  the account number 
transmitting, by the micro-controller using the RF transponder, the account number to a transaction terminal;
locking, by the micro-controller, the self-authenticating credit card automatically after the predetermined amount of time on the timer expires, the locking comprising:
deactivating, by the micro-controller, the display and the RF transponder.
 
(Canceled).
(Canceled).
(Previously Presented) The method as recited in claim 10, wherein access to the account number is locked until the correct PIN is received, wherein the account number is not stored in clear form in the self-authenticating credit card while the self-authenticating credit card is locked, wherein the account number may not be obtained by fraudulent access to the non-volatile memory while the self-authenticating credit card is locked.
(Currently Amended) The method as recited in claim 10, further comprising:
receiving, by , 
(Currently Amended) The method as recited in claim 10, further comprising:
providing, by the micro-controller using a light indicator of the self-authenticating credit card, a visual indication during access is unlocked.
(Currently Amended) The method as recited in claim 10, further comprising:
receiving, by the micro-controller using the RF transponder, the account number from a banking institution 
encrypting, by the micro-controller using the encryption/decryption engine, the account number; and 
storing, by the micro-controller, the encrypted account number in the non-volatile memory.
(Currently Amended) A non-transitory machine-readable storage medium, the medium storing one or more executable instructions, an encryption/decryption engine, an encrypted account number, a reference data string, and an encrypted reference data string, wherein an account number and the reference data string are encrypted with a correct PIN the instructions, when executed by a micro-controller in a self-authenticating credit card, cause the micro-controller to perform operations comprising: 
receivingof the self-authenticating credit card 
decrypting, using the received user PIN and the encryption/decryption engine, the encrypted reference data string 
checking [[if]] the decrypted encrypted reference data string is equal to the reference data string stored in the non-volatile memory; 

determining that the decrypted encrypted reference data string matches the reference data string stored in the non-volatile memory;
unlocking, based on the determination, access to the account number, the unlocking comprising:
	starting a timer of the self-authenticating credit card for a predetermined amount of time in which the self-authenticating credit card remains unlocked;
	activating a display of the self-authenticating credit card to indicate that the self-authenticating credit card is unlocked;
	activating an RF transponder of the self-authenticating credit card;
	decrypting, using the encryption/decryption engine, the encrypted account number to obtain the account number in clear form;
	displaying, using  the account number 
	transmitting, using the RF transponder, the account number to a transaction terminal;
locking the self-authenticating credit card automatically after the predetermined amount of time on the timer expires, the locking comprising:
deactivating the display and the RF transponder.


(Canceled).
(Previously Presented) The machine-readable storage medium as recited in claim 17, wherein access to the account number is locked until a correct PIN is received, wherein the account number is not stored in clear form in the self-authenticating credit card while the self-authenticating credit card is locked, wherein the account number may not be obtained by fraudulent access to the non-volatile memory while the self-authenticating credit card is locked.
(Currently Amended) The machine-readable storage medium as recited in claim 17, wherein the micro-controller further performs operations comprising: 
receiving the account number from a banking institution via the RF transponder; 
encrypting, using the encryption/decryption engine, the account number; and 
storing the encrypted account number in the non-volatile memory.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:
The present invention is directed to allowing users access, for predetermined amount of time, to credit card account numbers that are stored in an encrypted form within memories of self-authenticating credit cards only when a correct personal identification numbers (PIN) are entered by the users and the PINs used to decrypt and match, by micro-controllers of the self-authenticating credit cards, encrypted reference data strings (credit card accounts information) with reference data strings stored in the memories.
Allowing users access to credit card information that are stored in an encrypted form within memories of self-authenticating credit card only when a correct personal identification numbers (PIN) are entered by the users on self-authenticating credit that comprising an input device, a micro-controller coupled to the input device, and an encryption/decryption engine (Figs. 2; Pars. 37, 41, 48-56) is old and well known as evident by prior art of McGregor et al. (US 2002/0180584).
The closest prior art of Fernandes et al. (US 2009/0108064) disclose authenticating users to users’ computing card devices using personal identification numbers (PIN) before selection of payment information that is within the users’ computing card devices and transmitting, via short-range radio frequency (RF), the payment information to a merchant computing system for a transaction after displaying transaction information on screens of the users’ computing card devices (Figs. 5-7, 13-18; Pars. 80-82, 84-89, 95, 102, 104-106, 147, 155-156, 164, 186, 206).
However, neither McGregor nor Fernandes teach decrypting, using the received user PIN and the encryption/decryption engine, the encrypted reference data string; checking, by the micro-controller, the decrypted encrypted reference data string is equal to the reference data string stored in the non-volatile memory; determining, by the micro-controller, that the decrypted encrypted reference data string matches the reference data string stored in the non-volatile memory; unlocking, by the micro-controller, access to the account number based on the determination, the unlocking comprising: starting, by the micro-controller, a timer for a predetermined amount of time in which the self-authenticating credit card remains unlocked; activating, by the micro-controller, a display to indicate that the self-authenticating credit card is unlocked; activating, by the micro-controller, an RF transponder; decrypting, by the micro-controller using the encryption/decryption engine, the encrypted account number to obtain the account number in clear form; displaying, by the micro-controller using  the display, the account number in clear form; and transmitting, by the micro-controller using the RF transponder, the account number to a transaction terminal; locking, by the micro-controller, the self-authenticating credit card automatically after the predetermined amount of time on the timer expires, the locking comprising: deactivating, by the micro-controller, the display and the RF transponder.
Therefore, the prior arts do not teach nor do the prior arts fairly suggest decrypting, using the received user PIN and the encryption/decryption engine, the encrypted reference data string; checking, by the micro-controller, the decrypted encrypted reference data string is equal to the reference data string stored in the non-volatile memory; determining, by the micro-controller, that the decrypted encrypted reference data string matches the reference data string stored in the non-volatile memory; unlocking, by the micro-controller, access to the account number based on the determination, the unlocking comprising: starting, by the micro-controller, a timer for a predetermined amount of time in which the self-authenticating credit card remains unlocked; activating, by the micro-controller, a display to indicate that the self-authenticating credit card is unlocked; activating, by the micro-controller, an RF transponder; decrypting, by the micro-controller using the encryption/decryption engine, the encrypted account number to obtain the account number in clear form; displaying, by the micro-controller using .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069. The examiner can normally be reached M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WODAJO GETACHEW/Examiner, Art Unit 3685    

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685